Lathrop, J.
Under the contract of charter made between the owner of the vessel and Bartlett and others, the latter became the owners of the vessel pro hae vice, and had the entire control and management of her for six months, subject to the right of the general owner to cancel and terminate the charter-party by taking possession of the vessel at any time wherever the vessel might be found. While Bartlett and his associates remained in control, none of them had any authority to bind the general owner for bait, or was for this purpose the agent of the general owner. Urann v. Fletcher, 1 Gray, 125. Baker v. Huckins, 5 Gray, 596. Tucker v. Stimson, 12 Gray, 487.
The plaintiff, however, contends that the right to cancel and terminate the charter at any time takes the case out of the general rule. But it is clear that, until the right is exercised, the general owner has no control, and the charterers are not his agents, except so far as he may have specially constituted them such. Cutler v. Winsor, 6 Pick. 335.

Judgment for the defendant.